Citation Nr: 1504791	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  13-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for Hepatitis C.

3.  Entitlement to service connection for a liver disability.

4.  Entitlement to service connection for a hernia, to include bilateral inguinal hernia and ventral hernia.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

These matters come before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO denied entitlement to service connection for right ear hearing loss, Hepatitis C, cirrhosis of the liver, bilateral reducible inguinal hernia, reducible ventral hernia, and a TDIU.

The Veteran testified before the undersigned at a February 2014 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims file.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he has current Hepatitis C related to immunizations that he received in service by way of air gun injectors.  He was afforded a VA examination in August 2011 and was diagnosed as having Hepatitis C.  The physician who conducted the examination re-reviewed the Veteran's claims file in September 2012 and opined that his Hepatitis C was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The physician reasoned that as per a review of Hepatitis C risk factor medical literature, the Veteran's Hepatitis C was more likely transmitted by way of tattooing processes that he underwent following service.  The Hepatitis C transmission was less likely due to air gun injectors used for his vaccinations.

The September 2012 opinion is insufficient because it is based upon an inaccurate history.  Although the physician reasoned that the Veteran's Hepatitis C was more likely transmitted by way of tattooing processes that he underwent following service, the Veteran subsequently clarified during the February 2014 hearing that he did not get any tattoos until after he had already been diagnosed as having Hepatitis C.  Hence, the September 2012 opinion is based on an inaccurate history and is insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304; Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Thus a remand is necessary to afford the Veteran a new VA examination to obtain an opinion as to the etiology of his current Hepatitis C.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A June 2010 VA social work transplant assessment consultation note indicates that the Veteran was going to be applying for Social Security Administration (SSA) disability benefits for an unspecified disability.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to any SSA determination have not yet been associated with the claims file and may be relevant.

In addition, the Veteran reported during the February 2014 hearing that he had received a liver transplant at the VA Medical Center in Pittsburg, Pennsylvania (VAMC Pittsburgh).  Also, he was scheduled for additional treatment for his hernia at a separate VA facility (the hearing transcript indicates that the Veteran's full identification of the VA facility was inaudible, but it appears that it may have been the VA Medical Center in Ann Arbor, Michigan (VAMC Ann Arbor).  The most recent VA treatment records in the claims file are from the VA Medical Center in Phoenix, Arizona (VAMC Phoenix) and VAMC Ann Arbor and are dated to January and July 2010, respectively.  There are no treatment records from VAMC Pittsburgh in the claims file.

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, in March 2010 the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA form 21-4142) for records of treatment for Hepatitis C and liver problems at Yale Community Hospital (Yale) dated in 1987 and from 2009 to 2010.  The AOJ contacted Yale in May 2010 and requested the identified records.  The response and records that were received appear to be from the VA outpatient clinic in Yale, Michigan.  However, the Veteran has specified that Yale was a private medical facility.  It is unclear from an internet search whether Yale has changed its name, has moved, or is no longer in existence.  However, upon remand, additional efforts should be taken to obtain relevant treatment records from Yale.

Furthermore, the claim for a TDIU is inextricably intertwined with the service connection issues that are currently on appeal and the claims of service connection for a liver disability and a hernia are inextricably intertwined with the claim of service connection for Hepatitis C because the evidence reflects that the Veteran's liver disability and hernias are secondary to his Hepatitis C.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning any claim for disability benefits, including any records relied upon to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for hearing loss, Hepatitis C, a liver disability, and a hernia, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for hearing loss, Hepatitis C, a liver disability, and a hernia from Yale Community Hospital (a private medical facility and not the VA outpatient clinic in Yale, Michigan) and from any other sufficiently identified private treatment provider.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA. 

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for hearing loss, Hepatitis C, a liver disability, and a hernia from VAMC Pittsburg; VAMC Phoenix dated from January 2010 through the present; VAMC Ann Arbor dated from July 2010 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current Hepatitis C.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

The examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current Hepatitis C had its onset during service, is related to his receipt of immunizations in service by way of air gun injectors, or is otherwise the result of a disease or injury in service? 

In formulating the above opinion, the examiner must acknowledge and comment on the Veteran's contention that his Hepatitis C is due to his receipt of injections in service by way of air gun injectors and the fact that he reportedly did not get any tattoos until after he had been diagnosed as having Hepatitis C.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report the use of air gun injectors in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for Hepatitis C or of specific risk factors in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

